       Case 7:19-cv-05503-VB-PED Document 147 Filed 12/23/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 VICTORIA MALONE,
                                       Plaintiff,
                                                                       MEMORANDUM
                - against -                                             AND ORDER

                                                                    19 Civ. 5503 (VB) (PED)


 TOWN OF CLARKSTOWN, ET AL.,

                                       Defendants.

PAUL E. DAVISON, U.S.M.J.:

       By letter-motion dated November 25, 2020, defendant Town of Clarkstown seeks a

protective Order with regard to two documents, which appear as ## 55 and 61 on the Town’s

privilege log. [Dkts. 137-39.] Plaintiff opposes. [Dkt. 141.] The Town has provided copies of

the two contested documents to the Court for in camera review. Familiarity with the record is

assumed. Having reviewed the documents and considered the arguments of counsel, the Town’

motion is DENIED.

       The Town’s Twelfth, Thirteenth, and Fourteenth Affirmative Defenses as set forth in the

Town’s answer to the amended complaint unmistakably invoke the Farragher/Ellerth defense.

[Dkt. 85, p. 10.] That defense allows an employer to escape liability if it can show (1) the

employer exercised reasonable care to prevent and correct any-harassing behavior and (2) that

the plaintiff unreasonably failed to take advantage of the preventative or corrective opportunities

that the employer provided. Vance v. Ball State University, 570 U.S. 421, 423, 133 S. Ct. 2434,

186 L. Ed. 2d 565 (2013). Because the Farragher/Ellerth defense puts the reasonableness of

the employer’s investigation at issue, the employer invoking the defense “waives any privilege

that might otherwise apply to documents concerning that investigation.” Barbini v. First
       Case 7:19-cv-05503-VB-PED Document 147 Filed 12/23/20 Page 2 of 2




Niagara Bank, N.A., 331 F.R.D. 454, 460 (S.D.N.Y. 2019)(citation omitted).

       Both Document # 55 (draft report) and Document # 61 (attorney notes) plainly relate to

the Town’s investigation of plaintiff’s complaints of discrimination. Notably, Document # 55 is

a draft of a document the final version of which the Town has voluntarily disclosed to plaintiff in

discovery. Although both documents are privileged in the first instance, I find that the Town has

waived its privilege for the reasons set forth above.

       Motion DENIED. The Clerk shall terminate Dkt. 137.

Dated: December 23, 2020
       White Plains, New York

                                                        SO ORDERED


                                                        ______________________
                                                         Paul E. Davison, U.S.M.J.




                                                 2
